Citation Nr: 0819105	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  06-39 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's brother


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1957 to 
February 1959.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In June 2007, the veteran and his brother testified at a 
personal hearing before the undersigned Veterans Law Judge.  
A transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he currently has a low back 
disability resulting from injuries suffered in a parachute 
landing during training at Fort Bragg in late summer or early 
fall of 1958.  A DD 214 is of record that shows that the 
veteran was awarded a Parachutist Badge.  Service medical 
records are presumed destroyed.  In a case in which a 
claimant's service records are unavailable through no fault 
of his own, there is a heightened obligation for VA to assist 
the veteran in the development of his claim and to provide 
reasons or bases for any adverse decision rendered without 
these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) 
(holding that the heightened duty to assist a veteran in 
developing facts pertaining to his claim in a case in which 
service medical records are presumed destroyed includes the 
obligation to search for alternative medical records).

In July 2005, the veteran underwent VA examination of his 
spine.  The examiner was unable to render an opinion as to 
etiology of his current lumbar degenerative disc and 
degenerative joint disease without resorting to speculation.  
Since that examination, the veteran has submitted additional 
evidence that indicates that there may be available 
additional records of treatment of his low back.   

In November 2007, the veteran submitted a letter from W.B. 
Jarvis, who identified himself as a retired chiropractor, and 
a letter from another chiropractor, David T.W. King, D.C.  In 
the letter dated in June 2007, Dr. King states that his 
father, who he reports founded the Central Chiropractic 
Therapeutic Centre in Hong Kong, treated the veteran for 
acute back pain from 1962 to 1974.  Dr. King states that 
there are meticulously kept files of his father's patients.  
Any such clinical records of treatment of the veteran are 
pertinent to his claim and should be obtained prior to 
adjudication of his appeal by the Board.  

In his letter dated in September 2007, Dr. Jarvis states that 
his case files and records are not totally complete but do 
show that he treated the veteran for lower spine problems 
between 1977 and 1989.  Dr. Jarvis reported that during the 
initial interviews, the veteran referred to his back problems 
as resulting from a parachuting accident while serving in the 
Army in the late 1950's.  Any records of treatment of the 
veteran by Dr. Jarvis should be obtained.  

In an effort to ensure speed and accuracy, these records must 
be sent directly to VA from the respective practitioners 
rather than from the practitioners to the veteran and then to 
VA.  Evidence of this direct receipt by should be associated 
with the claims file.  

Finally, during the June 2007 hearing, the veteran testified 
that he was treated on an inpatient basis during service for 
injuries from his reported parachuting accident.  He 
identified this treatment as occurring during two days in 
late summer or early fall of 1958.  Although the claims file 
documents VA's efforts to obtain service treatment records 
and records from the Office of the Surgeon General, there is 
no indication that efforts have been made to obtain inpatient 
treatment records of this veteran.  On remand this should be 
accomplished.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the veteran execute a VA 
Form 21-4142, Authorization and Consent to 
Release Information to the Department of 
Veterans Affairs, for each private 
practitioner, i.e. Dr. King, and Dr. 
Jarvis listed above.  Also invite the 
veteran to submit any additional sources 
of pertinent evidence and to execute VA 
Form 21-4142's for any source identified.  

2.  Following receipt of the release of 
information forms, request from Dr. King 
and Dr. Jarvis and any other identified 
sources of pertinent evidence, copies of 
all treatment records of the veteran.  
Specify that the records are to be sent 
directly to VA and provide an appropriate 
address.  Associate any obtained records 
with the claims file.  

3.  Request records of inpatient treatment 
of the veteran during service at the Fort 
Bragg, North Carolina base hospital from 
late summer and early fall of 1958.  
Associate any obtained records with the 
claims file.  If no records are available, 
associate with the claims file evidence of 
a negative reply.  

4.  If any of the evidence referred to 
above, or similar evidence, is received, 
submit the claims file to the examiner who 
examined the veteran in July 2005.  If 
that examiner is not available, schedule 
the veteran for another VA examination of 
his spine and provide the claims file to 
that examiner.  

The examiner is asked to review the claims 
file and provide an opinion as to whether 
it is at least as likely as not (a 50 
percent or greater probability) that any 
current disorder of the veteran's back had 
its onset during or is the result of his 
service.  The examiner should provide a 
rationale for any opinion expressed and 
indicate whether the claims file was 
reviewed.  

5.  Readjudicate the veteran's claim with 
application of all appropriate laws and 
regulations and consideration of all 
evidence received since issuance of the 
September 2006 Statement of the Case 
(SOC).  If the benefits sought on appeal 
remain denied, the veteran should be 
provided a Supplemental Statement of the 
Case (SSOC).  Allow an appropriate period 
of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



